EXHIBIT 10.1
REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
As Amended and Restated Effective July 1, 1998, and as further amended by
Amendment on March 16, 2000, Second Amendment on May 28, 2003,
Third Amendment on May 26, 2004, Fourth Amendment on May 23, 2007,
Fifth Amendment on May 21, 2008, and Sixth Amendment on May 8, 2011

 



--------------------------------------------------------------------------------



 



REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
TABLE OF CONTENTS

                      Page  
 
            ARTICLE I — NAME AND PURPOSE        
1.1
  Name     1  
1.2
  Purpose     1  
 
            ARTICLE II — DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION        
2.1
  General Definitions     1  
 
  (a) Affiliate     1  
 
  (b) Agreement     1  
 
  (c) Benefit     1  
 
  (d )Board     1  
 
  (e) Cash Award     1  
 
  (f) Change of Control     1  
 
  (g) Code     1  
 
  (h) Company     1  
 
  (i) Committee     1  
 
  (j) Common Stock     2  
 
  (k) Effective Date     2  
 
  (l) Employee     2  
 
  (m) Employer     2  
 
  (n) Exchange Act     2  
 
  (o) Fair Market Value     2  
 
  (p) Fiscal Year     2  
 
  (q) ISO     2  
 
  (r) NQSO     2  
 
  (s) Option     2  
 
  (t) Other Stock Based Award     2  
 
  (u) Parent     2  
 
  (v) Participant     2  
 
  (w) Performance Share     2  
 
  (x) Plan     2  
 
  (y) Restricted Stock     3  
 
  (z) Rule 16b-3     3  
 
  (aa) SEC     3  
 
  (bb) Share     3  
 
  (cc) SAR     3  
 
  (dd) Subsidiary     3  
2.2
  Other Definitions     3  
2.3
  Conflicts in Plan     3  
 
            ARTICLE III — COMMON STOCK        
3.1
  Number of Shares     3  
3.2
  Reusage     3  
3.3
  Adjustments     3  
 
            ARTICLE IV — ELIGIBILITY        
4.1
  Determined By Committee     4  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE V — ADMINISTRATION        
5.1
  Committee     4  
5.2
  Authority     4  
5.3
  Delegation     5  
5.4
  Adjudication of Claims     5  
 
            ARTICLE VI — AMENDMENT        
6.1
  Power of Board     5  
6.2
  Limitation     5  
 
            ARTICLE VII — TERM AND TERMINATION        
7.1
  Term     6  
7.2
  Termination     6  
 
            ARTICLE VIII — MODIFICATION OR TERMINATION OF BENEFITS        
8.1
  General     6  
8.2
  Committee’s Right     6  
 
            ARTICLE IX — CHANGE OF CONTROL        
9.1
  Right of Committee     6  
 
            ARTICLE X — AGREEMENTS AND CERTAIN BENEFITS        
10.1
  Grant Evidenced by Agreement     7  
10.2
  Provisions of Agreement     7  
10.3
  Certain Benefits     7  
 
            ARTICLE XI — REPLACEMENT AND TANDEM AWARDS        
11.1
  Tandem Awards     7  
 
            ARTICLE XII — PAYMENT, DIVIDENDS, DEFERRAL AND WITHHOLDING        
12.1
  Payment     7  
12.2
  Dividend Equivalents     8  
12.3
  Deferral     8  
12.4
  Withholding     8  
 
            ARTICLE XIII — OPTIONS        
13.1
  Types of Options     8  
13.2
  Shares for ISOs     8  
13.3
  Grant of ISOs and Option Price     8  
13.4
  Other Requirements for ISOs     8  
13.5
  NQSOs     8  
13.6
  Determination by Committee     8  
13.7
  Limitation Shares Covered by Options     9  
 
            ARTICLE XIV — SARS        
14.1
  Grant and Payment     9  
14.2
  Grant of Tandem Award     9  
14.3
  ISO Tandem Award     9  
14.4
  Payment of Award     9  
14.5
  Limitation on SARs.     9  
 
            ARTICLE XV — RESTRICTED STOCK        

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
15.1
  Description     9  
15.2
  Cost of Restricted Stock     9  
15.3
  Non-Transferability     10  
 
            ARTICLE XVI — PERFORMANCE SHARES        
16.1
  Description     10  
16.2
  Grant     10  
 
            ARTICLE XVII — CASH AWARDS        
17.1
  Grant     10  
17.2
  Limitation on Amount     10  
17.3
  Restrictions     10  
 
            ARTICLE XVIII — OTHER STOCK BASED AWARDS AND OTHER BENEFITS        
18.1
  Other Stock Based Awards     10  
18.2
  Other Benefits     10  
 
           
ARTICLE XIX — MISCELLANEOUS PROVISIONS
       
19.1
  Underscored References     10  
19.2
  Number and Gender     11  
19.3
  Governing Law     11  
19.4
  Purchase for Investment     11  
19.5
  No Employment Contract     11  
19.6
  No Effect on Other Benefits     11  
 
            APPENDIX A     12  

iv



--------------------------------------------------------------------------------



 



Reinsurance Group of America, Incorporated
FLEXIBLE STOCK PLAN
ARTICLE I
NAME AND PURPOSE
     1.1 Name. The name of this Plan is the “Reinsurance Group of America,
Incorporated Flexible Stock Plan.”
     1.2 Purpose. The Company has established this Plan to attract, retain,
motivate and reward Employees and other individuals, to encourage ownership of
the Company’s Common Stock by Employees and other individuals, and to promote
and further the best interests of the Company by granting cash and other awards.
ARTICLE II
DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION
     2.1 General Definitions. The following words and phrases, when used in the
Plan, unless otherwise specifically defined or unless the context clearly
otherwise requires, shall have the following respective meanings:
     (a) Affiliate. A Parent or Subsidiary of the Company.
     (b) Agreement. The document which evidences the grant of any Benefit under
the Plan and which sets forth the Benefit and the terms, conditions and
provisions of, and restrictions relating to, such Benefit.
     (c) Benefit. Any benefit granted to a Participant under the Plan.
     (d) Board. The Board of Directors of the Company.
     (e) Cash Award. A Benefit payable in the form of cash.
     (f) Change of Control. The acquisition, without the approval of the Board,
by any person or entity, other than the Company or a Related Entity, of more
than 20% of the outstanding Shares through a tender offer, exchange offer or
otherwise; the liquidation or dissolution of the Company following a sale or
other disposition of all or substantially all of its assets; a merger or
consolidation involving the Company which results in the Company not being the
surviving parent corporation; or any time during any two-year period in which
individuals who constituted the Board at the start of such period (or whose
election was approved by at least two-thirds of the then members of the Board
who were members at the start of the two-year period) do not constitute at least
50% of the Board for any reason. A Related Entity is the Parent, a Subsidiary or
any employee benefit plan (including a trust forming a part of such a plan)
maintained by the Parent, the Company or a Subsidiary.
     (g) Code. The Internal Revenue Code of 1986, as amended. Any reference to
the Code includes the regulations promulgated pursuant to the Code.
     (h) Company. Reinsurance Group of America, Incorporated.
     (i) Committee. The Committee described in Section 5.1.

1



--------------------------------------------------------------------------------



 



     (j) Common Stock. Any class of the Company’s common stock.
     (k) Effective Date. The date that the Plan is approved by the shareholders
of the Company which must occur within one year before or after approval by the
Board. Any grants of Benefits prior to the approval by the shareholders of the
Company shall be void if such approval is not obtained.
     (l) Employee. Any person employed by the Employer.
     (m) Employer. The Company and all Affiliates.
     (n) Exchange Act. The Securities Exchange Act of 1934, as amended.
     (o) Fair Market Value. The closing price of Shares on the New York Stock
Exchange on a given date, or, in the absence of sales on a given date, the
closing price on the New York Stock Exchange on the last day on which a sale
occurred prior to such date.
     (p) Fiscal Year. The taxable year of the Company which is the calendar
year.
     (q) ISO. An Incentive Stock Option as defined in Section 422 of the Code.
     (r) NQSO. A Non-Qualified Stock Option, which is an Option that does not
qualify as an ISO.
     (s) Option. An option to purchase Shares granted under the Plan.
     (t) Other Stock Based Award. An award under ARTICLE XVIII that is valued in
whole or in part by reference to, or is otherwise based on, Common Stock.
     (u) Parent. Any corporation (other than the Company or a Subsidiary) in an
unbroken chain of corporations ending with the Company, if, at the time of the
grant of an Option or other Benefit, each of the corporations (other than the
Company or a Subsidiary) owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain. The Company’s present Parent is General American Life Insurance Company.
     (v) Participant. An individual who is granted a Benefit under the Plan.
Benefits may be granted only to Employees, employees and owners of entities
which are not Affiliates but which have a direct or indirect ownership interest
in an Employer or in which an Employer has a direct or indirect ownership
interest, individuals who, and employees and owners of entities which, are
customers and suppliers of an Employer, individuals who, and employees and
owners of entities which, render services to an Employer, and individuals who,
and employees and owners of entities which, have ownership or business
affiliations with any individual or entity previously described.
     (w) Performance Share. A Share awarded to a Participant under ARTICLE XVI
of the Plan.
     (x) Plan. The Reinsurance Group of America, Incorporated Flexible Stock
Plan and all amendments and supplements to it.

2



--------------------------------------------------------------------------------



 



     (y) Restricted Stock. Shares issued under ARTICLE XV of the Plan.
     (z) Rule 16b-3. Rule 16b-3 promulgated by the SEC under the Exchange Act,
as amended, or any successor rule in effect from time to time.
     (aa) SEC. The Securities and Exchange Commission.
     (bb) Share. A share of Common Stock.
     (cc) SAR. A Stock Appreciation Right, which is the right to receive an
amount equal to the appreciation, if any, in the Fair Market Value of a Share
from the date of the grant of the right to the date of its payment.
     (dd) Subsidiary. Any corporation, other than the Company, in an unbroken
chain of corporations beginning with the Company if, at the time of grant of an
Option or other Benefit, each of the corporations, other than the last
corporation in the unbroken chain, owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     2.2 Other Definitions. In addition to the above definitions, certain words
and phrases used in the Plan and any Agreement may be defined in other portions
of the Plan or in such Agreement.
     2.3 Conflicts in Plan. In the case of any conflict in the terms of the Plan
relating to a Benefit, the provisions in the ARTICLE of the Plan which
specifically grants such Benefit shall control those in a different ARTICLE.
ARTICLE III
COMMON STOCK
     3.1 Number of Shares. The number of Shares which may be issued or sold or
for which Options, SARs or Performance Shares may be granted under the Plan
shall be 9,260,077 Shares. Such Shares may be authorized but unissued Shares,
Shares held in the treasury, or both.1
     3.2 Reusage. If an Option or SAR expires or is terminated, surrendered, or
cancelled without having been fully exercised, if Restricted Shares or
Performance Shares are forfeited, or if any other grant results in any Shares
not being issued, the Shares covered by such Option or SAR, grant of Restricted
Shares, Performance Shares or other grant, as the case may be, shall again be
available for use under the Plan.
     3.3 Adjustments. If there is any change in the Common Stock of the Company
by reason of any stock dividend, spin-off, split-up, spin-out, recapitalization,
merger, consolidation, reorganization, combination or exchange of shares, the
number of SARs and number and class of shares available for Options and grants
of Restricted Stock, Performance Shares and Other Stock Based Awards and the
number of Shares subject to outstanding Options, SARs, grants of Restricted
Stock and Performance Shares which are not vested, and Other Stock Based Awards,
and the price thereof, as applicable, shall be appropriately adjusted by the
Committee.
 

1   As amended by Amendment on March 16, 2000, Second Amendment on May 28, 2003,
Third Amendment on May 26, 2004 and Fourth Amendment on May 23, 2007.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
ELIGIBILITY
     4.1 Determined By Committee. The Participants and the Benefits they receive
under the Plan shall be determined solely by the Committee. In making its
determinations, the Committee shall consider past, present and expected future
contributions of Participants and potential Participants to the Employer,
including, without limitation, the performance of, or the refraining from the
performance of, services.
ARTICLE V
ADMINISTRATION
     5.1 Committee. The Plan shall be administered by the Committee. The
Committee shall consist of three or more members of the Board each of whom is a
“Non-Employee Director” as defined in Rule 16b-3 and who is an “outside
director” as defined in Code Section 162(m)(4)(C)(i). The members of the
Committee shall be appointed by and shall serve at the pleasure of the Board,
which may from time to time appoint members in substitution for members
previously appointed and fill vacancies, however caused, in the Committee. The
Committee may select one of its members as its Chairman and shall hold its
meetings at such times and places as it may determine. A majority of its members
shall constitute a quorum. All determinations of the Committee shall be made by
a majority of its members. Any decision or determination reduced to writing and
signed by a majority of the members shall be fully as effective as if it had
been made by a majority vote at a meeting duly called and held.
     5.2 Authority. Subject to the terms of the Plan, the Committee shall have
discretionary authority to:
     (a) determine the individuals to whom Benefits are granted, the type and
amounts of Benefits to be granted and the time of all such grants;
     (b) determine the terms, conditions and provisions of, and restrictions
relating to, each Benefit granted;
     (c) interpret and construe the Plan and all Agreements;
     (d) prescribe, amend and rescind rules and regulations relating to the
Plan;
     (e) determine the content and form of all Agreements;
     (f) determine all questions relating to Benefits under the Plan;
     (g) maintain accounts, records and ledgers relating to Benefits;
     (h) maintain records concerning its decisions and proceedings;
     (i) employ agents, attorneys, accountants or other persons for such
purposes as the Committee considers necessary or desirable;

4



--------------------------------------------------------------------------------



 



     (j) take, at anytime, any action permitted by Section 9.1 irrespective of
whether any Change of Control has occurred or is imminent; and
     (k) do and perform all acts which it may deem necessary or appropriate for
the administration of the Plan and carry out the purposes of the Plan.
     5.3 Delegation. Except as required by Rule 16b-3 with respect to grants of
Options, Stock Appreciation Awards, Performance Shares, Other Stock Based
Awards, or other Benefits to individuals who are subject to Section 16 of the
Exchange Act or as otherwise required for compliance with Rule 16b-3, Code
Section 162(m), or other applicable law, the Committee may delegate all or any
part of its authority under the Plan to any Employee, Employees or committee.
     5.4 Adjudication of Claims. The Committee shall have full and complete
discretionary authority to make all determinations as to the right to Benefits
under the Plan. In the event that a Participant believes he has not received the
Benefits to which he is entitled under the Plan, a claim shall be made in
writing to the Committee. The claim shall be reviewed by the Committee. If the
claim is approved or denied, in full or in part, the Committee shall provide a
written notice of approval or denial within 90 days with, in the case of a
denial, the specific reasons for the denial and specific reference to the
provisions of the Plan and/or Agreement upon which the denial is based. A claim
shall be deemed denied if the Committee does not take any action within the
aforesaid 90 day period. If a claim is denied or deemed denied and a review is
desired, the Participant shall notify the Committee in writing within 60 days of
the receipt of notice of denial or the date on which the claim is deemed to be
denied, as the case may be. In requesting a review, the Participant may review
the Plan or any document relating to it and submit any written issues and
comments he may deem appropriate. The Committee shall then review the claim and
provide a written decision within 60 days. This decision, if adverse to the
Participant, shall state the specific reasons for the decision and shall include
reference to specific provisions of the Plan and/or Agreement on which the
decision is based. The Committee’s decision on review shall be final and
binding.
ARTICLE VI
AMENDMENT
     6.1 Power of Board. Except as hereinafter provided, the Board shall have
the sole right and power to amend the Plan at any time and from time to time.
     6.2 Limitation. The Board may not amend the Plan, without approval of the
shareholders of the Company:
     (a) in a manner which would cause Options which are intended to qualify as
ISOs to fail to qualify;
     (b) in a manner which would cause the Plan to fail to meet the requirements
of Rule 16b-3 or Code Section 162(m); or
     (c) in a manner which would violate applicable law.

5



--------------------------------------------------------------------------------



 



ARTICLE VII
TERM AND TERMINATION
     7.1 Term. The Plan shall commence as of the Effective Date and, subject to
the terms of the Plan, including those requiring approval by the shareholders of
the Company and those limiting the period over which ISOs or any other Benefits
may be granted, shall continue in full force and effect until terminated.
     7.2 Termination. The Plan may be terminated at any time by the Board.
ARTICLE VIII
MODIFICATION OR TERMINATION OF BENEFITS
     8.1 General. Subject to the provisions of Section 8.2, the amendment or
termination of the Plan shall not adversely affect a Participant’s right to any
Benefit granted prior to such amendment or termination.
     8.2 Committee’s Right. Any Benefit granted may be converted, modified,
forfeited or cancelled, in whole or in part, by the Committee if and to the
extent permitted in the Plan or applicable Agreement or with the consent of the
Participant to whom such Benefit was granted.
ARTICLE IX
CHANGE OF CONTROL
     9.1 Right of Committee. In order to maintain a Participant’s rights in the
event of a Change in Control, the Committee, in its sole discretion, may, in any
Agreement evidencing a Benefit, or at any time prior to, or simultaneously with
or after a Change in Control, provide such protection as it may deem necessary.
Without, in any way, limiting the generality of the foregoing sentence or
requiring any specific protection, the Committee may:
     (a) provide for the acceleration of any time periods relating to the
exercise or realization of such Benefit so that such Benefit may be exercised or
realized in full on or before a date fixed by the Committee;
     (b) provide for the purchase of such Benefit, upon the Participant’s
request, for an amount of cash equal to the amount which could have been
attained upon the exercise or realization of such Benefit had such Benefit been
currently exercisable or payable;
     (c) make such adjustment to the Benefits then outstanding as the Committee
deems appropriate to reflect such transaction or change; and/or
     (d) cause the Benefits then outstanding to be assumed, or new Benefits
substituted therefor, by the surviving corporation in such change.

6



--------------------------------------------------------------------------------



 



ARTICLE X
AGREEMENTS AND CERTAIN BENEFITS
     10.1 Grant Evidenced by Agreement. The grant of any Benefit under the Plan
may be evidenced by an Agreement which shall describe the specific Benefit
granted and the terms and conditions of the Benefit. The granting of any Benefit
shall be subject to, and conditioned upon, the recipient’s execution of any
Agreement required by the Committee. Except as otherwise provided in an
Agreement, all capitalized terms used in the Agreement shall have the same
meaning as in the Plan, and the Agreement shall be subject to all of the terms
of the Plan.
     10.2 Provisions of Agreement. Each Agreement shall contain such provisions
that the Committee shall determine to be necessary, desirable and appropriate
for the Benefit granted which may include, but not be limited to, the following
with respect to any Benefit: description of the type of Benefit; the Benefit’s
duration; its transferability; if an Option, the exercise price, the exercise
period and the person or persons who may exercise the Option; the effect upon
such Benefit of the Participant’s death or termination of employment; the
Benefit’s conditions; when, if, and how any Benefit may be forfeited, converted
into another Benefit, modified, exchanged for another Benefit, or replaced; and
the restrictions on any Shares purchased or granted under the Plan.
     10.3 Certain Benefits. Except as otherwise expressly provided in an
Agreement, any Benefit granted to an individual who is subject to Section 16 of
the Exchange Act shall be not transferable other than by will or the laws of
descent and distribution and shall be exercisable during his lifetime only by
him, his guardian or his legal representative.
ARTICLE XI
TANDEM AWARDS
     11.1 Tandem Awards. Awards may be granted by the Committee in tandem.
However, no Benefit may be granted in tandem with an ISO except SARs.2
ARTICLE XII
PAYMENT, DIVIDENDS, DEFERRAL AND WITHHOLDING
     12.1 Payment. Upon the exercise of an Option or in the case of any other
Benefit that requires a payment to the Company, the amount due the Company is to
be paid:
     (a) in cash;
     (b) by the tender to the Company of Shares owned by the optionee and
registered in his name having a Fair Market Value equal to the amount due to the
Company;
 

2   Former Section 11.1 deleted and former Section 11.2 renumbered as 11.1 by
Sixth Amendment on May 8, 2011.

7



--------------------------------------------------------------------------------



 



     (c) in other property, rights and credits, including the Participant’s
promissory note if permitted under applicable law; or
     (d) by any combination of the payment methods specified in (a), (b) and
(c) above.
Notwithstanding, the foregoing, any method of payment other than (a) may be used
only with the consent of the Committee or if and to the extent so provided in an
Agreement. The proceeds of the sale of Common Stock purchased pursuant to an
Option and any payment to the Company for other Benefits shall be added to the
general funds of the Company or to the Shares held in treasury, as the case may
be, and used for the corporate purposes of the Company as the Board shall
determine.
     12.2 Dividend Equivalents. Grants of Benefits in Shares or Share
equivalents may include dividend equivalent payments or dividend credit rights.
     12.3 Deferral. The right to receive any Benefit under the Plan may, at the
request of the Participant, be deferred for such period and upon such terms as
the Committee shall determine, which may include crediting of interest on
deferrals of cash and crediting of dividends on deferrals denominated in Shares.
     12.4 Withholding. The Company, at the time any distribution is made under
the Plan, whether in cash or in Shares, may withhold from such distribution any
amount necessary to satisfy federal, state and local income tax withholding
requirements with respect to such distribution. Such withholding may be in cash
or in Shares.
ARTICLE XIII
OPTIONS
     13.1 Types of Options. It is intended that both ISOs and NQSOs may be
granted by the Committee under the Plan.
     13.2 Shares for ISOs. The number of Shares for which ISOs may be granted on
or after the Effective Date shall not exceed 150,000 Shares.
     13.3 Grant of ISOs and Option Price. Each ISO must be granted to an
Employee and granted within ten years from the Effective Date. The purchase
price for Shares under any ISO shall be no less than the Fair Market Value of
the Shares at the time the Option is granted.
     13.4 Other Requirements for ISOs. The terms of each Option which is
intended to qualify as an ISO shall meet all requirements of Section 422 of the
Code.
     13.5 NQSOs. The terms of each NQSO shall provide that such Option will not
be treated as an ISO. The purchase price for Shares under any NQSO shall be
equal to or greater than the Fair Market Value of the Shares at the time the
Option is granted.
     13.6 Determination by Committee. Except as otherwise provided in
Section 13.2 through Section 13.5, the terms of all Options shall be determined
by the Committee.

8



--------------------------------------------------------------------------------



 



     13.7 Limitation on Shares Covered by Options. The maximum number of Shares
with respect to which such Options may be granted to any Participant in any
1 year period shall not exceed 200,000 shares. For purposes of the preceding
sentence, the Shares covered by an Option that is cancelled shall count against
the maximum number of Shares, and, if the exercise price under an Option is
reduced, the transaction shall be treated as a cancellation of the Option and a
grant of a new Option.
ARTICLE XIV
SARS
     14.1 Grant and Payment. The Committee may grant SARs. Upon electing to
receive payment of a SAR, a Participant shall receive payment in cash, in Common
Stock, or in any combination of cash and Common Stock, as the Committee shall
determine.
     14.2 Grant of Tandem Award. The Committee may grant SARs in tandem with an
Option, in which case: the exercise of the Option shall cause a correlative
reduction in SARs standing to a Participant’s credit which were granted in
tandem with the Option; and the payment of SARs shall cause a correlative
reduction of the Shares under such Option.
     14.3 ISO Tandem Award. When SARs are granted in tandem with an ISO, the
SARs shall have such terms and conditions as shall be required for the ISO to
qualify as an ISO.
     14.4 Payment of Award. SARs shall be paid, to the extent payment is elected
by the Participant (and is otherwise due and payable), as soon as practicable
after the date on which such election is made.
     14.5 Limitation on SARs. The maximum number of SARs which may be granted to
any Participant in any 1 year period shall not exceed 15,000 SARs. For purposes
of the preceding sentence, any SARs that are cancelled shall count against the
maximum number of SARs, and, if the Fair Market Value of a Share on which the
appreciation under a SAR will be calculated is reduced, the transaction shall be
treated as a cancellation of the SAR and a grant of a new SAR.
ARTICLE XV
RESTRICTED STOCK
     15.1 Description. The Committee may grant Benefits in Shares available
under ARTICLE III of the Plan as Restricted Stock. Shares of Restricted Stock
shall be issued and delivered at the time of the grant but shall be subject to
forfeiture until provided otherwise in the applicable Agreement or the Plan.
Each certificate representing Shares of Restricted Stock shall bear a legend
referring to the Plan and the risk of forfeiture of the Shares and stating that
such Shares are nontransferable until all restrictions have been satisfied and
the legend has been removed. The grantee shall be entitled to full voting and
dividend rights with respect to all shares of Restricted Stock from the date of
grant.
     15.2 Cost of Restricted Stock. Grants of Shares of Restricted Stock shall
be made at a per Share cost to the Participant equal to par value.

9



--------------------------------------------------------------------------------



 



     15.3 Non-Transferability. Shares of Restricted Stock shall not be
transferable until after the removal of the legend with respect to such Shares.
ARTICLE XVI
PERFORMANCE SHARES
     16.1 Description. Performance Shares are the right of an individual to whom
a grant of such Shares is made to receive Shares or cash equal to the Fair
Market Value of such Shares at a future date in accordance with the terms of
such grant. Generally, such right shall be based upon the attainment of targeted
profit and/or performance objectives.
     16.2 Grant. The Committee may grant an award of Performance Shares. The
number of Performance Shares and the terms and conditions of the grant shall be
set forth in the applicable Agreement.
ARTICLE XVII
CASH AWARDS
     17.1 Grant. The Committee may grant Cash Awards at such times and (subject
to Section 17.2) in such amounts as it deems appropriate.
     17.2 Limitation on Amount. The Amount of any Cash Award in any Fiscal Year
to any Participant who is subject to Section 16 of the Exchange Act shall not
exceed the greater of $100,000 or 50% of his cash compensation (excluding any
Cash Award under this ARTICLE XVII) for such Fiscal Year.
     17.3 Restrictions. Cash Awards may be subject or not subject to conditions
(such as an investment requirement), restricted or nonrestricted, vested or
subject to forfeiture and may be payable currently or in the future or both.
ARTICLE XVIII
OTHER STOCK BASED AWARDS AND OTHER BENEFITS
     18.1 Other Stock Based Awards. The Committee shall have the right to grant
Other Stock Based Awards which may include, without limitation, the grant of
Shares based on certain conditions, the payment of cash based on the performance
of the Common Stock, and the grant of securities convertible into Shares.
     18.2 Other Benefits. The Committee shall have the right to provide types of
Benefits under the Plan in addition to those specifically listed, if the
Committee believes that such Benefits would further the purposes for which the
Plan was established.
ARTICLE XIX
MISCELLANEOUS PROVISIONS
     19.1 Underscored References. The underscored references contained in the
Plan are included only for convenience, and they shall not be construed as a
part of the Plan or in any respect affecting or modifying its provisions.

10



--------------------------------------------------------------------------------



 



     19.2 Number and Gender. The masculine and neuter, wherever used in the
Plan, shall refer to either the masculine, neuter or feminine; and, unless the
context otherwise requires, the singular shall include the plural and the plural
the singular.
     19.3 Governing Law. This Plan shall be construed and administered in
accordance with the laws of the State of Missouri.
     19.4 Purchase for Investment. The Committee may require each person
purchasing Shares pursuant to an Option or other award under the Plan to
represent to and agree with the Company in writing that such person is acquiring
the Shares for investment and without a view to distribution or resale. The
certificates for such Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for Shares
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under all applicable
laws, rules and regulations, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate references to such
restrictions.
     19.5 No Employment Contract. The adoption of the Plan shall not confer upon
any Employee any right to continued employment nor shall it interfere in any way
with the right of the Employer to terminate the employment of any of its
Employees at any time.
     19.6 No Effect on Other Benefits. The receipt of Benefits under the Plan
shall have no effect on any benefits to which a Participant may be entitled from
the Employer, under another plan or otherwise, or preclude a Participant from
receiving any such benefits.

11



--------------------------------------------------------------------------------



 



Appendix A3
All Performance Shares granted pursuant to Article XVI of this Plan, and any
other compensation granted pursuant to this Plan that is intended to constitute
performance based compensation within the meaning of Section 162(m)(4)(C) of the
Code, shall be subject to attainment of one or more of the performance
objectives as described in this Appendix A. This Appendix A sets forth all
applicable performance objectives upon which a grant of Performance Shares under
Sections 16.1 and 16.2 of the Plan or any other Benefit may be conditioned.
The performance objectives for a particular Benefit shall be established in
writing in the applicable Agreement. The performance objectives may be expressed
in terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The performance objectives may be
stated in terms of absolute levels or relative to another company or companies
or to an index or indices.
The performance objectives shall be based upon any one or more of the
performance criteria set forth below and shall not be based on any other formal
or informal performance criteria:

  •   operating earnings or income; operating earnings per share; net income;
total or net revenues; gross or net premiums; shareholder return and/or value;
retained earnings; book value or book value per share; gross or net margin;
profit returns and margins; operating or net cash flow; financial return ratios;
return on equity; return on average adjusted equity; return on assets; return on
invested capital; earnings per share growth; change in embedded value; embedded
value of new business;     •   budget achievement; expenses; expense control;
market capitalization; stock price; market share; working capital; cash
available to Company from a subsidiary or subsidiaries; dividends; ratings;
business trends; economic value added; and     •   product development; client
development; leadership; project progress; project completion; quality; customer
satisfaction; diversity and corporate governance.”

 

3   Appendix A adopted by Fifth Amendment on May 21, 2008.

12